Title: Benjamin Galloway to Thomas Jefferson, 30 March 1814
From: Galloway, Benjamin
To: Jefferson, Thomas


          
            Sir,
            Hagers Town Washington County M—d
              March 30. —14—
          
          I was at Mr Secretary Munroe’s house in the city of washington a few weeks since, when I mentioned to him my wish to pay you a visit at Monticello in the months of May or June next: Mr M observed, that if Congress would probably adjourn about the middle of April; and that if no business of importance more than he foresaw, should demand his immediate attention, he intended with Mrs Munroe to visit their cottage in the neighbourhood of Monticello in a few weeks after the termination of the session; and signified a desire, that I would postpone my contemplated visit to you, untill he might have it in his power to entertain me at the Cottage. In consequence, I promised so to regulate my movements towards Monticello, as to be enabled to spend a day at the Cottage with my good friends in return for the polite attention and hospitality which I have received from them at the City—
          Should it not be altogether convenient to receive me at, or about the time above mentioned I beg, Sir, you will so say to me; as it will be equally convenient to me at some other, but not far distant day, to have an opportunity of gratifying a wish which I have long entertained partly to be a beholder of the beauties with which The Heavenly Mountain is represented to abound, but, more especially, to have an opportunity of assuring you Sir, that I am, as a citizen US, with unfeigned gratitude for the many, and important services, which you have rendered to my country
          Yrs RespectfullyBenjamin Galloway.
        